Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for property damage in the sum of Three Hundred and Twenty-three ($323.00) Dollars, for damage to about 18 acres of hay and timberland as a result of a fire on July 15th, 1930. It is claimed that the fire spread from the right of way of State Bond Issue Route 142. It appears that some damage was done to the property of claimant through this fire and the Attorney General recommends that claimant be allowed a sum not to exceed One Hundred and Fifty ($150.00) Dollars. The court is of the opinion that this allowance is fair and reasonable and therefore recommends that claimant be allowed the sum of One Hundred and Fifty ($150.00) Dollars.